EXHIBIT 10.1
 
 
THIRD 2011 AMENDMENT TO LOAN AGREEMENT


THIS THIRD 2011 AMENDMENT TO LOAN AGREEMENT, dated as of August 31, 2011 (the
"2011 Amendment #3"), is made and entered into between and among WARREN F.
KRUGER, an individual, and ROBERT B. ROSENE, JR., an individual (collectively,
the "Borrowers"), GLOG INVESTMENTS, L.L.C., an Oklahoma limited liability
company ("GLOG"), GREYSTONE MANUFACTURING, L.L.C., an Oklahoma limited liability
company ("Greystone" and collectively with the Borrowers, the "Loan Parties"),
and THE F&M BANK & TRUST COMPANY, a state banking corporation (the "Bank").


WITNESSETH:
 
WHEREAS, GLOG, Greystone and the Bank entered into that certain Loan Agreement
dated as of March 4, 2005, as previously amended from time to time, including
that certain February 2009 Amendment to Loan Agreement dated as of February 16,
2009 and that certain 2011 Amendment to Loan Agreement and Second 2011 Amendment
to Loan Agreement, each dated as of March 15, 2011 (collectively, the "Existing
Loan Agreement"), pursuant to which the Bank (i) made a certain $3,684,523.86
term loan to GLOG (the "GLOG Loan") and (ii) made a $6,097,776.21 term loan to
Greystone (the "Greystone Loan"); and
 
WHEREAS, GLOG has distributed its assets to the Borrowers and the Borrowers have
agreed to become jointly and severally liable for the unpaid balance of the note
evidencing the GLOG Loan in the face principal amount of $3,663,902.57; and
 
WHEREAS, subject to the terms, provisions and conditions hereinafter set forth,
the Bank is willing to release GLOG from liability under the GLOG Loan and to
modify, amend, and rearrange the unpaid balance of the note evidencing the GLOG
Loan such that the Borrowers shall be jointly and severally liable on such note
in the principal amount of $3,663,902.57 until the existing final maturity date
of March 15, 2014;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree to amend the Existing Loan
Agreement as follows:
 
1.           Definition.  Any capitalized term used herein (including in the
recitals hereto) but not otherwise defined shall have the meaning given to such
term in the Existing Loan Agreement.
 
2.           GLOG Loan.  The existing GLOG Loan issued by the Bank to GLOG, as
borrower, is hereby modified, rearranged, and amended such that the GLOG Loan in
the principal amount of $3,663,902.57 until the existing maturity date of March
15, 2014 shall be in favor of the Borrowers who shall be jointly and severally
liable under the GLOG Loan, and GLOG shall be released from liability
thereunder.  All of the Indebtedness created pursuant thereto shall be evidenced
by that certain replacement Promissory Note (Term Note # 60066) dated as of even
date herewith from the Borrowers payable to the order of the Bank in the face
principal amount of $3,663,902.57 (the "Restated Note").  The GLOG Loan shall be
payable in accordance with the terms and provisions of the Restated Note.  All
references in the Existing Loan Agreement to the GLOG Note previously issued by
GLOG to the order of the Bank shall hereafter refer to the Restated Note issued
by Borrowers to the order of the Bank.
 
 

--------------------------------------------------------------------------------

 
3.           Interest Rate.  All amounts outstanding on the Restated Note shall
bear interest at a per annum rate equal to the Base Rate (as defined in the
Restated Note), but in no event shall be less than the then applicable Index
Floor Rate or more than the maximum rate allowed by law.
 
4.           Pledge Agreement.  Effective as of even date with this 2011
Amendment #3, GLOG is distributing its 50,000 shares of $100 stated value
Greystone Series 2003 Preferred Stock (the "Stock") to the Borrowers.  The Stock
is currently pledged to the Bank as security for the GLOG Note pursuant to a
certain Pledge and Security Agreement from GLOG dated as of March 4, 2005 (the
"Existing Pledge Agreement").  The Borrowers shall execute an Amended and
Restated Pledge Agreement in form, scope and substance acceptable to the Bank
(the "Restated Pledge") in replacement of the Existing Pledge Agreement,
pledging their interest in the Stock to the Bank.
 
5.           Guaranty.  Effective upon issuance of the Restated Note, Borrowers
and Guarantors shall be the same.  Therefore, the 5.00 MM Guaranty shall become
null and void and Guarantors shall be primarily liable on the Restated Note.
 
6.           Ratification. The remaining terms, provisions and conditions set
forth in the Existing Loan Agreement shall remain in full force and effect for
all purposes and are incorporated herein by reference. Each of the Loan Parties
and GLOG restates, confirms, adopts and ratifies the warranties, covenants and
representations set forth therein and further represents to the Bank that, as of
the date hereof, no Default or Event of Default exists under the Existing Loan
Agreement, as amended by this 2011 Amendment #3 (collectively, the "Loan
Agreement").
 
7.           Conditions Precedent.  The Bank's obligations hereunder are
expressly conditioned on the Borrowers executing and delivering, or causing to
be executed and delivered to the Bank the following:
 
 
(a)
this 2011 Amendment #3 and the Restated Note; and

 
 
(b)
the Restated Pledge and originals of the Stock certificates.

 
8.           Collateral and Cross Collateralization and Cross Default.  All of
the Indebtedness of each of the Loan Parties to the Bank, including as evidenced
by the Restated Note shall be secured in all respects by the collateral
described in the Restated Pledge as well as the Collateral described or defined
in the Security Agreement described and defined in the Loan Agreement or any
other Loan Document, including such amendments thereto or restatements thereof
as may be deemed necessary or appropriate by the Bank.  Each of the Loan Parties
acknowledge and stipulate that the collateral described in the Restated Pledge
as well as the Collateral described and defined in the Loan Agreement and the
Security Agreement and all items and types of collateral, whether real property,
personal property or otherwise, granted from time to time, including, without
limitation, now in existence, by any of Greystone Real Estate, L.L.C., GLOG,
and/or Greystone, as collateral or security for any and all debts, liabilities
and obligations of any thereof, whether evidenced by promissory notes or
otherwise, shall be and hereby are cross collateralized with each other to the
fullest and maximum extent permitted by
 
2

--------------------------------------------------------------------------------

 
applicable law and each thereof is cross-defaulted with each of the other notes,
security agreements, pledge agreements, mortgages, guaranties and loan
agreements thereof for all purposes and in all respects.  Notwithstanding the
foregoing provisions, if and to the extent the Maximum Funded Debt to EBITDA
ratio of Section 6.11 of the Loan Agreement is reduced to 4.0 to 1.0 for two (2)
consecutive fiscal year ends, the Bank agrees to release the subordinated and
junior mortgage liens against the respective properties leased by Greystone Real
Estate, L.L.C., as landlord, to Greystone, as tenant.  Notwithstanding the
provisions to the contrary contained in Section 9 of the 2011 Amendment to Loan
Agreement dated as of March 15, 2011, the Indebtedness of the Loan Parties is
not cross-defaulted with any indebtedness of Native American Plastics, LLC, an
Oklahoma limited liability company ("NAP") to the Bank, and no collateral from
NAP shall be pledged against the Indebtedness of the Loan Parties hereunder.
 
9.           Financial Covenants.  The following financial covenants shall
replace Section 6.11 and Section 6.12 of the Existing Loan Agreement:


6.11           Maximum Funded Debt to EBITDA.  The maximum aggregate Funded Debt
to EBITDA (net of (minus) pledged certificates of deposit by the Guarantors to
the Bank and inclusive of the net income of Yorktown Management, L.L.C.'s
("Yorktown")) of Greystone and its Financial Covenant Affiliates shall be as
follows; calculated annually based upon the fiscal year end audited financial
statements of Greystone:
 

Maximum Ratio   Effective as of:       9.0 to 1.0   May 31, 2011 6.0 to 1.0  
May 31, 2012 4.0 to 1.0   May 31, 2013 and thereafter

 
                                                                                                                                                                 
6.12           Debt Service Coverage Ratio (DSCR).  The minimum Debt Service
Coverage Ratio (Greystone's and its Financial Covenant Affiliates' aggregate Net
Operating Income (inclusive of the net operating income of Yorktown and, insofar
and only insofar as Greystone is concerned, inclusive of its interest,
depreciation and amortization) to principal and interest on the aggregate Funded
Debt of Greystone and its Financial Covenant Affiliates' ratio) shall be as
follows; calculated annually based upon the fiscal year end audited financial
statements of Greystone:
 

Minimum Ratio   Effective as of       1.00 to 1.0   May 31, 2011 1.25 to 1.0  
May 31, 2012 1.40 to 1.0    May 31, 2013 and thereafter

 
                                          
                                                                                                                                                          

 
3

--------------------------------------------------------------------------------

 
10.          CONSENT TO JURISDICTION AND VENUE.  GLOG AND EACH OF THE LOAN
PARTIES HEREBY CONSENT TO THE JURISDICTION OF ANY OF THE LOCAL, STATE, AND
FEDERAL COURTS LOCATED WITHIN TULSA COUNTY, OKLAHOMA, AND WAIVE ANY OBJECTION
WHICH THEY MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND WAIVE PERSONAL SERVICE OR ANY
AND ALL PROCESS UPON THEM, AND CONSENT THAT ALL SUCH SERVICE OF PROCESS BE MADE
BY MAIL OR MESSENGER DIRECTED TO THEM AT THE ADDRESS SET FORTH IN THE EXISTING
LOAN AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT OR THREE (3) BUSINESS DAYS AFTER MAILED OR DELIVERED
BY MESSENGER.


11.          Fees and Expenses.  The Loan Parties agree to pay to the Bank on
demand all costs, fees and expenses (including, without limitation, reasonable
attorneys fees and legal expenses) incurred or accrued by the Bank in connection
with the preparation, execution, closing, delivery, and administration of this
2011 Amendment #3 (including the Existing Loan Agreement) and the other Loan
Documents, or any amendment, waiver, consent or modification thereto or thereof,
or any enforcement thereof.  In any action to enforce or construe the provisions
of the Loan Agreement or any of the Loan Documents, the prevailing party shall
be entitled to recover its reasonable attorneys' fees and all costs and expenses
related thereto.
 
12.          WAIVER OF JURY TRIAL.  GLOG AND EACH OF THE LOAN PARTIES FULLY,
VOLUNTARILY AND EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS 2011 AMENDMENT #3, THE
CONSOLIDATED TERM NOTE, RESTATED GLOG NOTE, THE LOAN AGREEMENT OR UNDER ANY
AMENDMENT, ANY SECURITY INSTRUMENT, OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED (OR WHICH MAY IN THE FUTURE BE DELIVERED) IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THE LOAN
AGREEMENT.  GLOG AND EACH OF THE LOAN PARTIES AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
13.          Counterparts.  This 2011 Amendment #3 may be executed in multiple
counterparts, each of which, when so executed, shall constitute an original
copy.
 
[Signature Pages Follow]
 
 
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, GLOG and each of the Loan Parties has caused this 2011
Amendment #3 to be delivered to Bank in Tulsa, Oklahoma, individually or by its
undersigned duly authorized manager, as applicable, effective for all purposes
as of the day and year first above written.
 
GREYSTONE MANUFACTURING, L.L.C., an Oklahoma limited liability company
 
By /s/ Warren F. Kruger                                   
      Warren F. Kruger, manager


 
"Greystone"



 
GLOG INVESTMENT, L.L.C.
 
an Oklahoma limited liability company
 
 
By /s/ Robert B. Rosene, Jr.                            

 
     Robert B. Rosene, Jr., Manager



"GLOG"


 
 /s/ Warren F. Kruger                                        

 
 Warren F. Kruger, individually



 
 /s/ Robert B. Rosene, Jr.                                  

 
 Robert B. Rosene, Jr., individually



 
"Borrowers"



The undersigned hereby approves and accepts the cross pledge and cross default
provisions of paragraph 8 above.
 
GREYSTONE REAL ESTATE, L.L.C.,
 
an Oklahoma limited liability company
 
 
By  /s/ Warren F. Kruger                                  

 
       Warren F. Kruger, manager

 


 
THE F&M BANK & TRUST COMPANY, a state banking corporation
 
 
By  /s/ Craig Huston                                         

 
       Craig Huston, Senior Executive President

 
 
"Bank"

 